Por Cuanto, los únicos supuestos errores señalados por el ape-lante son:
"1. La corte, mediante prejuicio, pasión y parcialidad, erró al declarar como declaró, que el demandante no había probado que su automóvil hubiera sufrido colisión alguna, ei'rando asimismo al asegurar que dicho demandante hubiera de-jado de probar que el dicho automóvil chocara con un árbol de la carretera y como consecuencia de dichos choques se desarrollara en él un ineendio que le destruyera.
“2. La corte, mediante prejuicio, pasión y parcialidad, erró al declarar que la única causa del daño sufrido por el carro del demandante lo fuera por un in-cendio y no como consecuencia del choque sufrido.
“3. La corte, mediante prejuicio, pasión y parcialidad, cometió error en la apreciación de la prueba.
' ‘ 4. La corte cometió error al declarar sin lugar la demanda. ’ ’
Por Cuanto, no encontramos indicio alguno de pasión, prejuicio o parcialidad, ni existe error tan manifiesto en la aprobación de la prueba que exija una revocación de la sentencia apelada;
Por Cuanto, en tal virtud resulta innecesario discutir las cues-tiones referentes a la interpretación y alcance de cierta cláusula de la póliza eximiendo a la compañía aseguradora de responsabilidad por toda pérdida o daño por fuego o por cualquier causa que fuere;
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de -Mayagüez en 30 de junio de 1931.